                 Case 4:02-cr-00213-BRW Document 186 Filed 06/18/20 Page 1 of 2

A.0 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                       UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas
                                                                      )
             UNITED STATES OF AMERJCA                                 ) JUDGMENT IN A CRIMIN AL CASE
                                  V.                                   )   (For Revocation ofProbation or Supervised Release)
                                                                      )
              BRUNSON LAVALE ROBERTS                                   )
                                                                      ) Case No. 4:02CR00213-02 BRW
                                                                      ) USM No. 22831-009
                                                                      )
                                                                      )    Cara Boyd Connors
                                                                                                   Defendanfs Attorney
THE DEFENDANT:
!rl   admitted guilt to violation of condition(s)        ~M_a_n_d_a_t_o~ry_ _ _ _ _ _~ of the term of supervision.
D     was found in violation of condition(s) count(s) ---------········ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                              Violation Ended
Mandatory (2)                   Commission of another federal, state or local crime.                            02/03/2020

Mandatory (3)                    Commission of another federal, state or local crime.                           08/23/2019
Mandatory (4)                    Commission of another federal, state or local crime.                           08/23/2019



       The defendant is sentenced as provided in pages 2 through _ _2__ ofthis judgment. The sentence is imposed pursuant to
the Sentencing Reforn1 Act of 1984.
•     The defendant has not violated condition(s) - - - - - - ~ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untD all fines, restitution. costs, and special assessments imposed by this judgment are
fully paid. ff ordered to pay restitution, the defendant must notify the comi and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0714                                                    06/18/2020

Defendant's Year of Birth:             1981

City and State of Defendant's Residence:

                                                                                      BILLY ROY WILSON, U.S. District Judge
                                                                                                   Name and Title of.fudge



                                                                                                            Date
                Case 4:02-cr-00213-BRW Document 186 Filed 06/18/20 Page 2 of 2

AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment.
                                                                                                 Judgment -   Page ______2__ of __   2 ___ _
DEFENDANT: BRUNSON LAVALE ROBERTS
CASE NUMBER: 4:02CR00213-02 BRW


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:
30 months to run concurrently, with no term of Supervised Release to follow. Defendant to be given credit for time
served.



     •    The court makes the following recommendations to the Bureau ofPrisons:




     ~ The defendant is remanded to the custody of the United States Marshal.

     •    The defendant shall surrender to the United States Marshal for this district:
         •     at   _________ •                       a.m.      •    p.m.    on
         •     as notified by the United States Marshal.

     •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •     before 2 p.m. on
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                             lJNITED STATES MARSHAL


                                                                            By
                                                                                          DEPUTY UNITED ST ATES MARSHAL
